DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10, 12-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for
allowance are as set forth in the Applicants Arguments (Page 8, second paragraph - Page 9,
fourth paragraph), filed 10/06/2021 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

12 January 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872